Exhibit 10.1

RECEIVABLES PURCHASE AND SALE AGREEMENT

(LIMITED RECOURSE)

This Receivables Purchase and Sale Agreement (Limited Recourse) is entered into
this 14th day of December, 2011, between Innovate Loan Servicing Corporation, a
Texas corporation (“Buyer”), and Best Buy Autos of Bainbridge Inc., a Georgia
corporation (“Seller”).

WHEREAS, Seller wishes to sell and Buyer wishes to buy all of Seller’s rights,
title and interest in and to certain retail installment sales contracts secured
by liens on motor vehicles and certain promissory notes and security interests
in motor vehicles securing such notes (collectively the “Receivables” and each a
“Receivable”).

NOW, THEREFORE, in consideration of these premises and of the mutual covenants
and agreements hereinafter contained, the receipt and adequacy of which are
hereby acknowledged, the Buyer and Seller hereby agree as follows:

ARTICLE I

DEFINITIONS

Whenever used herein, the following words and phrases, unless the context
otherwise requires, will have the following meanings:

 

“Agreement”:    This Receivables Purchase and Sale Agreement, together with all
exhibits hereto and all subsequent written amendments and supplements hereto and
thereto. “Authorized Officer”:    with respect to any Person, any of the Chief
Executive Officer, the President, the Treasurer, the Chief Financial Officer,
any Vice President or any Assistant Treasurer of such Person, or any other
officer of such Person authorized to act on behalf of such Person. “Bill of
Sale”:    The Bill of Sale in the form attached hereto as Exhibit A. “Business
Day”:    Any day other than a Saturday or Sunday, or a day on which banking
institutions in Fort Worth, Texas are authorized or obligated by law or
executive order to be closed. “Buyer”:    As defined in the first paragraph of
this Agreement. “Certificate of Title”:    A document issued by a jurisdiction
that evidences the owner(s) and lien holder(s), if any, of a motor vehicle
registered in such jurisdiction. “Closing”:    The simultaneous delivery by
Buyer and Seller on the Closing Date of documents and funds as provided for
hereunder, as well as the performance by Buyer and Seller of all acts herein
provided to be performed on the Closing Date. “Closing Date”:    December 14,
2011, or such earlier date as may be agreed to by all parties to this Agreement.

 

1



--------------------------------------------------------------------------------

“Collections”    With respect to any Receivable, all cash collections and other
cash proceeds of or relating to such Receivable, including, without limitation,
(i) Scheduled Payments, (ii) prepayments, (iii) any late fees, (iv) any guaranty
amounts, (v) any insurance proceeds, (vi) any rebates, (vii) any liquidation
proceeds or recoveries and (viii) all other cash proceeds of Related Security
with respect to such Receivable. “Contract”:    With respect to a Receivable,
either (i) the motor vehicle retail installment sales contract or (ii) the
promissory note evidencing an Obligor’s obligation to pay the indebtedness
provided for therein and evidencing a security interest in the Financed Vehicle.
“Contract Rate”:    With respect to a Receivable, the annualized rate of
interest to be paid by the Obligor as set forth on the related Contract, which
may or may not be the same as the federal Truth-in Lending Act / Regulation Z
Annual Percentage Rate. “Conveyed Property”:    As defined in Section 2.1 of
this Agreement. “Current Performing Contract”:    A Performing Contract where,
as of the Cut-Off Date, the Obligor is less than fourteen (14) days past due
with respect to all payments due thereunder. “Current Servicer”:   

        Seller

  

 

“Cut-Off Date”:    Close of business on December 13, 2011, which date shall be
the last day on which Seller accrues Interest with respect to Receivables on its
servicing and accounting system(s). “Damages”:    With respect to a Person and a
specified event, the losses, liabilities, reasonable costs and expenses actually
incurred and appropriately documented by such Person resulting from such
specified event. “Delinquent Performing Contract”:    A Performing Contract
where, as of the Cut-Off Date, payments due on the Contract are fifteen (15)
days or more past due. “Deposit Amount”    Such amount retained by Buyer from
the Purchase Price as set forth in Section 3.3. “Electronic Data File”    The
information and data provided by Seller to Buyer pursuant to Section 10.2(b) and
set forth in Exhibit C. “Financed Vehicle”    A new or used motor vehicle,
together with all accessions thereto, securing an Obligor’s indebtedness under
the respective Receivable. “Obligor”:    The Person or Persons (other than the
Seller) who executed a Contract and is or are liable for all obligations
thereunder. “Non-Performing Contract”:    Any contract that is not a Performing
Contract or a Delinquent Performing Contract.

 

2



--------------------------------------------------------------------------------

“Payoff”:    With respect to a Receivable, as of a date of determination, the
sum of (i) the Unpaid Principal Balance, plus (ii) all accrued and unpaid
interest calculated at the Contract Rate and in accordance with the terms and
conditions of the Contract, plus (iii) all accrued unpaid fees, charges, and the
like charged in accordance with the terms and conditions of the Contract.
“Performing Contract”:    A Contract where, as of the Cut-Off Date, (i) the
Seller has no evidence that the Obligor intends to discontinue making all
required payments under the Contract, (ii) the Seller has no evidence that Buyer
will not be able to make contact with the Obligor following the Closing Date or
that the Obligor is otherwise a “skip” risk, (iii) the account evidenced by the
Contract, or the vehicle which secures the Contract, is not in the process of
repossession, litigation or impoundment, (iv) the Contract is secured by a fully
operable vehicle, and (v) the Obligor under the Contract has not filed, nor had
filed against it a petition in bankruptcy. “Person”:    Any individual,
corporation, partnership, limited liability company, joint venture, association,
joint stock company, trust (including any beneficiary thereto), unincorporated
organization or government or any agency or political subdivision thereof.
“Purchase Price”:    The price paid on the Closing Date by Buyer to Seller for
the Receivables purchased by Buyer on the Closing Date as calculated as provided
in Section 3.1 hereof . “Receivables File”:    The documents described in
Section 10.2(d) of this Agreement. “Receivables Schedule”:    The schedule
listing the Receivables to be purchased by Buyer on the Closing Date,
substantially in the form of attached Exhibit B and containing the information
set forth therein, and delivered in accordance with Section 10.2(a). “Recourse
Period”    With respect to a particular Receivable and the related Contract,
that period of time set forth in the Receivables Schedule, in accordance with
Section 3.2(c), during which Seller owes to Purchaser the recourse obligations
set forth in Section 3.2. “Related Security”    With respect to any Receivable:
  

(i)      all of Seller’s right, title and interest in and to the Contract and
the Financed Vehicle;

  

(ii)     all security interests, liens, real property and/or personal property
subject thereto from  time to time purporting to secure payment of such
Receivable, whether pursuant to the  Contract related to the Receivable or
otherwise, together with all financing statements or  registration applications
filed against an Obligor describing any collateral securing such  Receivable;

 

3



--------------------------------------------------------------------------------

  

(iii)   all letters of credit, insurance, guarantees and other agreements or
arrangements of whatever character from time to time supporting or securing
payment of the Receivable, whether pursuant to the Contract related to the
Receivable or otherwise; and,

  

(iv)    the related Contract, all books, records and other information
(including, without limitation, computer programs, tapes, discs, punch cards,
data processing software and related property and rights), accounts and all
general intangibles relating to such Receivable and the related Obligor.

“Repurchase Price”:    As defined in Section 5.3(d) of this Agreement.
“Scheduled Payment”:    With respect to any Contract, the periodic payments
payable under the terms of such Contract, excluding, without limitation, any
sales and use tax or similar tax payments, insurance premiums or other charges
due under the terms of such Contract and not due and owing to Seller under such
Contract. “Seller”:    As defined in the first paragraph of this Agreement.
“Servicing File”:    With respect to each Receivable, the file delivered by
Seller to Purchaser, consisting of all documents necessary to service the
Receivables. “Servicing Transfer Date”:    The Closing Date. “Transfer Fee”   
The fee, payable from Seller to Buyer as set forth in Section 4.1, which is
intended by the parties to be fair and just compensation to Buyer for Buyer’s
efforts and costs with respect to the transfer of the Conveyed Property from
Seller to Buyer, including without limitation title fees, transfer fees, and the
like. “Unpaid Principal Balance”:    With respect to a Receivable, as of a date
of determination, the Obligor’s original principal balance minus the cumulative
principal portion of each installment received prior to such date from the
Obligor and applied to reduce such balance, the application of such installment
having been determined in accordance with the terms and conditions of the
Contract.

ARTICLE II

PURCHASE AND SALE

Section 2.1. Purchase and Sale. Subject to the terms and conditions set forth in
this Agreement, on the Closing Date, Seller hereby agrees to sell, assign,
transfer, set over, and convey to Buyer, and Buyer agrees to purchase and
accept, subject to the terms of this Agreement, (a) all of Seller’s right, title
and interest in and to those certain Receivables (together with the Related
Security) identified on the Receivables Schedule; (b) all of the rights under
any lender’s single interest insurance policy relating to a Financed Vehicle for
the benefit of the creditor of the related Contract (to the extent that such
rights may be assigned or otherwise conveyed); (c) all documents contained in
the related Receivables File and the Servicing File; and, (d) all proceeds
derived from any of the foregoing, other than the Purchase Price, paid pursuant
to this Agreement (collectively, the “Conveyed Property”).

 

4



--------------------------------------------------------------------------------

Section 2.2. True Sales.

(a) It is the express intention of Buyer and Seller that each transfer of
Conveyed Property hereunder constitutes a true sale by Seller to Buyer that is
absolute and irrevocable and that provides Buyer with the full benefits of
ownership of the Conveyed Property, and not a pledge of such Conveyed Property
by Seller to Buyer to secure a debt or other obligation of Seller. Consequently,
the sale of each Conveyed Property shall be reflected as a sale on Seller’s
business records and financial statements. However, in the event that,
notwithstanding the intent of the parties, any Conveyed Property is deemed not
to have been transferred to Buyer, then (i) this Agreement also shall be deemed
to be and hereby is a security agreement within the meaning of the UCC, and
(ii) the conveyance by Seller provided for in this Agreement shall be deemed to
be a grant by Seller to Buyer of, and Seller hereby grants to Buyer, a security
interest in and to all of Seller’s right, title and interest in, to and under
the Conveyed Property, whether now or hereafter existing or created, to secure
(1) the rights of Buyer hereunder, and (2) without limiting the foregoing, the
payment and performance of Seller’s obligations to Buyer.

(b) Buyer and Seller shall, to the extent consistent with this Agreement, take
such actions as may be necessary to ensure that, if this Agreement were deemed
to create a security interest in the Conveyed Property, such security interest
would be deemed to be a perfected security interest of first priority in favor
of Buyer under applicable law and will be maintained as such throughout the term
of this Agreement. Seller hereby authorizes Buyer or its designee to file one or
more UCC financing or continuation statements, and amendments thereto and
assignments thereof, relative to all or any of the Conveyed Property of Seller,
in each case whether now existing or hereafter generated by Seller. Unless
otherwise agreed to by the parties, Seller agrees to pay all reasonable
out-of-pocket costs and expenses of Buyer, excluding fees and expenses of
counsel, in connection with the perfection as against third parties of Buyer’s
right, title and interest in and to the Conveyed Property and the enforcement of
any obligations of Seller under this Agreement.

ARTICLE III

PURCHASE PRICE

Section 3.1. Purchase Price. The Purchase Price for each Receivable listed on
the Receivables Schedule (together with the Related Security) shall be the
percentage of par as stated in the Receivables Schedule, multiplied by the
Payoff as of the Cut-Off Date with respect to such Receivable. On the Closing
Date, Buyer shall pay to Seller the Purchase Price as set forth in Section 10.3.
Buyer shall own and be entitled to receive with respect to each purchased
Receivable all Collections (whether or not received or recovered) from and after
the Cut-Off Date, including, without limitation, (1) all principal due and owing
on the Receivables, (2) all Accrued Interest on the Receivables; and (3) all
other charges or payments due and owing and collections on the Receivables, in
each case from and after the Cut-Off Date.

Section 3.2. Seller’s Recourse Obligations.

(a) Seller understands and agrees that Buyer will not purchase Receivables
hereunder unless Buyer provides the recourse set forth herein.

(b) As an inducement to Buyer to purchase the Receivables hereunder, Seller
hereby irrevocably and unconditionally agrees to repurchase any Receivable which
meets or met the conditions for repurchase set forth below during the Recourse
Period (as hereinafter defined).

 

5



--------------------------------------------------------------------------------

(c) With respect to a particular Receivable and related Contract sold hereunder,
the Recourse Period shall begin on the Closing Date and shall end upon Buyer’s
receipt of the last full Scheduled Payment specified for such Contract’s
Recourse Period set forth on the Receivables Schedule.

(d) Conditions for Repurchase. A contract shall be subject to repurchase by
Seller in the event the Obligor(s) thereunder, during the Recourse Period but
not thereafter,

(i) Fail(s) to timely make a Schedule Payment;

(ii) Fail(s) to maintain insurance on the Financed Vehicle;

(iii) Causes or permits, directly or indirectly and for any reason or no reason,
the repossession, taking, impoundment, replevin or sequestration of the Financed
Vehicle, whether voluntarily or involuntarily, and whether by Seller, Buyer, or
any other Person; or,

(iv) Breaches any term of the Contract in any respect.

(e) Timing of Repurchase; Notice to Seller. At any time, Seller shall pay to
Buyer the Repurchase Price with respect to a particular Receivable, in
immediately available funds, within five (5) days of Buyer’s transmission to
Seller of notice that such Receivable meets or met, during the Recourse Period,
the conditions for repurchase set forth in Section 3.2(d).

Section 3.3. Deposit Amount / Seller’s Right to Set-Off. The Deposit Amount
shall be equal to $    N/A    .    , which amount shall be retained by Buyer out
of the Purchase Price to ensure that (i) the Seller and/or the Current Servicer
transmit to Buyer all payments received by either such party after the Cut-Off
Date with respect to Conveyed Property as set forth in Section 3.4, and
(ii) Seller timely pays Buyer the Repurchase Price for any Contracts required to
be repurchased pursuant to Sections 3.2 and 5.3. If Seller or Current Servicer,
as applicable, shall fail to promptly remit such payments to Buyer, Buyer shall
be permitted to deduct the full amount of such payments from the Deposit Amount.
On         N/A        , Buyer shall remit to Seller, via wire transfer to such
account as Seller shall direct, the Deposit Amount less amounts deducted in
accordance herewith, and shall provide Seller a detailed accounting of the
amounts so deducted.

Section 3.4. Payments Received by Seller On or After the Cut-Off Date. Buyer
shall provide prompt written notice (“Notice”) to Seller and the Current
Servicer of any payments that it believes the Seller or the Current Servicer has
received and which the Buyer is entitled to under the terms hereof, and Seller
and/or Current Servicer agree to give Buyer Notice of any payments, with respect
to the Conveyed Property, that it receives on or after the Cut-Off Date. Seller
agrees to remit (or cause the Current Servicer to remit), within two Business
Days of receipt of any Notice it receives from Buyer, or two days of the date of
any such notice it gives to Buyer, any such payments that Seller has received to
which Buyer is entitled hereunder. In the event that Seller or Current Servicer
disputes that it has ever received a payment that is identified in a Notice, it
shall give prompt written notice to Buyer that it has not, in fact, received any
such payment. Upon receipt of such notice from Seller or Current Servicer, Buyer
shall be obligated to submit written evidence to Seller and Current Servicer,
which evidence must be reasonably satisfactory to Seller and Current Servicer,
that such payment has, in fact, been received by Seller or Current Servicer.
Upon written confirmation of Seller and Current Servicer of their receipt of
such evidence (which confirmation will be sent to Buyer), Seller and Current
Servicer, as applicable, shall be obligated to remit the full amount of such
payment to Buyer.

 

6



--------------------------------------------------------------------------------

ARTICLE IV

TRANSFER

Section 4.1. Transfer Fee; Transfer Documentation; Notice. On the Closing Date,
Seller shall pay to Buyer the Transfer Fee, which shall be the amount of
$    N/A  .    . At Buyer’s sole option the Transfer Fee may be deducted from
the Purchase Price. Further, Seller shall, at Seller’s sole expense, reasonably
cooperate with Buyer to take the following actions necessary to transfer to
Buyer the Conveyed Property:

(a) Notifying the Obligors of Buyer’s ownership and servicing of the Receivables
and related Contracts by the mailing of a letter, in the form attached as
Exhibit D hereto, within two (2) Business Days of the Closing Date.

(b) Notifying the Obligors of Buyer’s ownership and servicing of the Contracts
during any in-person, telephonic, electronic, or other interactions with
Obligors.

(c) Executing limited powers of attorney in the forms of Exhibits E and F and a
Special Limited Power of Attorney in the form of Exhibit G.

(d) With respect to a Financed Vehicle, providing to Buyer any documentation
necessary to evidence clear chain of title to Seller. If such documentation is
provided, Seller shall have no further obligation to transfer or change the lien
holder of record on any Certificate of Title with respect to a Financed Vehicle,
and any transfer or change of record lien holder shall be made by Buyer at
Buyer’s election and Buyer’s expense (exclusive of the Transfer Fee).

ARTICLE V

REPRESENTATIONS AND WARRANTIES OF SELLER

Section 5.1. General Representations and Warranties. Seller hereby represents
and warrants to Buyer, as of the Closing Date, as follows:

(a) Organization and Good Standing. Seller is an entity duly organized, validly
existing and in good standing under the laws of its state of organization, and
has the corporate power and authority and all government licenses,
authorizations, consents and approvals required in each jurisdiction in which
its business is now conducted, to own its assets and to transact the business in
which it is currently engaged. Seller is duly qualified to do business as a
foreign entity where required and is in good standing in each jurisdiction in
which the character of the business transacted by it or properties owned or
leased by it requires such qualification and in which the failure so to qualify
would adversely affect Buyer’s enforcement of the Contracts.

(b) Authorization; Binding Obligations. Seller has the power and authority to
make, execute, deliver, and perform this Agreement and all of the transactions
contemplated under this Agreement and has taken all necessary corporate action
to authorize the execution, delivery, and performance of this Agreement. When
executed and delivered, this Agreement will constitute the legal, valid and
binding obligation of Seller enforceable in accordance with its terms, except as
enforcement of such terms may be limited by bankruptcy, insolvency, or similar
laws affecting the enforcement of creditors’ rights generally and by the
availability of equitable remedies.

(c) No Consent Required. Seller is not required to obtain the consent of any
other party, financial or otherwise, or any consent, license, approval or
authorization from, or registration or declaration with, any governmental
authority, bureau, or agency in connection with the execution, delivery,
performance, validity or enforceability of this Agreement.

 

7



--------------------------------------------------------------------------------

(d) No Violations. The execution, delivery, and performance of this Agreement by
Seller will not violate any provision of its articles of incorporation, bylaws
or standing resolutions, any existing law or regulation or any order or decree
of any court, or constitute a material breach of any mortgage, indenture,
contract, or other agreement to which Seller is a party or by which Seller may
be bound.

(e) Litigation. No litigation or administrative proceeding of or before any
court, tribunal, or governmental body is currently pending, or to the knowledge
of Seller threatened, against Seller or any of its properties or with respect to
this Agreement which, if adversely determined, would have a material adverse
effect on the transactions contemplated by this Agreement.

(f) Licensing. Seller has obtained and currently holds all government licenses,
authorizations, consents and approvals required to (i) sell the Financed
Vehicles, (2) originate and purchase the Receivables, and (iii) service and
collect the Receivables, in each jurisdiction in which Seller sells Financed
Vehicles, originates or purchases Receivables, and services and collects
Receivables.

Section 5.2. Representations and Warranties With Respect to Receivables. For
each Receivable sold by Seller and purchased by Buyer hereunder, Seller
represents and warrants to Buyer that, as of the Closing Date:

(a) Lawful Assignment. The Receivable has not been originated in and is not
subject to the laws of any jurisdiction under which the transfer of such
Receivable to Buyer pursuant to this Agreement is unlawful, void, or voidable or
renders the related Contract unenforceable. Seller has not entered into any
agreement with the related Obligor that prohibits, restricts, or conditions the
assignment, pledge, or sale of any portion of such Receivable.

(b) Ownership. Seller originated or purchased the Receivable for fair value and
took possession thereof in the ordinary course of its business, and such
Receivable was not at the time of Seller’s origination or purchase thereof
subject to a security interest. Seller has not sold, assigned or pledged the
Receivable to any Person and, prior to the transfer of the Receivable by Seller
to Buyer, has good and marketable title thereto free and clear of any
encumbrance, equity, loan, pledge, charge, claim or security interest (except
for any of the foregoing released prior to or in connection with the sale and
transfer in accordance herewith) and was the sole owner thereof with full right
to transfer the Receivable to Buyer. Seller acknowledges that Buyer has no
obligation to any dealer with respect to dealer participations and shall
indemnify and hold Seller and its assigns harmless with respect to same.

(c) Certificate of Title. Seller has obtained a Certificate of Title (or the
functional equivalent thereof for jurisdictions that do not deliver a
Certificate of Title to secured lenders) for the Financed Vehicle, except with
respect to those Receivables listed on Exhibit H, for which Seller shall provide
Certificates of Title within sixty (60) days after the Closing Date. With
respect to any Receivable listed on Exhibit H for which Seller does not provide
a Certificate of Title within sixty (60) days after the Closing Date, Seller
shall, within fifteen (15) days after receiving a written repurchase request
from Buyer (such written request to be given after the expiration of the 60-day
period) repurchase such Contract by paying Buyer in good funds the Repurchase
Price.

(d) Marking Records. On or before the Closing Date, the Seller will have caused
the portions of its electronic ledger relating to Conveyed Property to be
clearly and unambiguously marked to indicate that such Contracts have been sold
to Buyer.

(e) Receivables File. With respect to such Receivable, the related Receivables
File contains, in all material respects, the documents required to be contained
therein pursuant to this Agreement.

 

8



--------------------------------------------------------------------------------

(f) No Waivers. With respect to such Receivable, the terms of the related
Contract have not been waived, altered, or modified in any material respect,
except by instruments or documents identified in the Receivables File or in the
Servicing File.

(g) Contract in Force. With respect to such Receivable, the related Contract has
not been satisfied or subordinated in whole or in part or rescinded, and the
Financed Vehicle securing the Contract has not been released from the lien of
the Contract in whole or in part.

(h) Selection Procedures. No selection procedures believed to be adverse to
Buyer have been utilized in selecting the Receivables sold hereunder from among
those Receivables that meet the criteria contained herein. Seller has not
engaged in any activity or committed any action intended, or the natural
consequence of which is, to give any Receivable the appearance of compliance
with this Agreement and these representation and warranties which such
Receivable, absent such activity or action by Seller, would otherwise not comply
with this Agreement or these representation or warranties.

(i) Compliance with Law. The Contract and the sale of the related motor vehicle
complied at the time it was originated and upon the execution of this Agreement,
and complies at the time of its sale to Buyer hereunder, in all material
respects with all applicable federal, state, and local laws, regulations, and
ordinances, including but not limited to the Fair Credit Reporting Act, the
Equal Credit Opportunity Act and Regulation B, the Truth-in-Lending Act and
Regulation Z, and FTC rules and regulations.

(j) Binding Obligation. Such Receivable represents the genuine, legal, valid,
and binding payment obligation of the Obligor, enforceable by the holder thereof
in accordance with its terms, except as such enforceability may be limited by
applicable bankruptcy, insolvency, reorganization, moratorium or other similar
laws, now or hereafter in effect, affecting the enforcement of creditors’ rights
in general and except as such enforceability may be limited by general
principles of equity (whether considered in a suit at law or in equity).

(k) No Defenses. No right of rescission, setoff, counterclaim or any other
defense (including defenses arising out of violations of usury laws) has been
asserted or threatened with respect to such Receivable.

(l) Seller does not know of any fact that indicates the uncollectability by
Buyer of any Contract.

(m) The information contained in the Receivables Schedule, as set forth in
Section 10.2(a) and Exhibit B, including without limitation the identification
of Current Performing Contracts, Delinquent Performing Contracts, Non-Performing
Contracts, and Performing Contracts, is true and correct as of the Cut-Off Date.

(n) The information and data contained in the Electronic Data File, as set forth
in Section 10.2(b) and Exhibit C, is true and correct as of the Cut-Off Date.

Section 5.3. Remedy for Breach of Representation and Warranty and Limitation of
Same; Repurchase.

(a) The representations and warranties of Seller set forth herein shall survive
the sale of the Contracts to the Buyer and shall inure to the benefit of the
Buyer and its successors and assigns, notwithstanding any restrictive or
qualified endorsement on any Contract.

 

9



--------------------------------------------------------------------------------

(b) In the event of a breach by Seller of any representation or warranty in this
Agreement with respect to a Receivable, including without limitation Article V
hereof, the party discovering such breach will promptly provide written notice
to the other party. Within thirty (30) calendar days of the earlier of either
discovery by or notice to Buyer of any such breach, Buyer shall notify Seller of
its election to proceed at its sole option under (i) or (ii) below:

(i) Buyer may, at its sole option, afford Seller the opportunity to cure such
breach with respect to such Receivable. If Buyer elects to afford Seller the
opportunity to cure such breach, Seller shall use its best efforts to cure such
breach within fourteen (14) calendar days of Buyer’s notice and, if such breach
cannot be cured, Seller shall repurchase such Receivable and the Related
Security by paying Buyer the Repurchase Price in good funds within two
(2) Business Days following the expiration of the related cure period. Or,

(ii) Buyer may, at its sole option, require Seller to immediately repurchase
such Receivable. If Buyer requires Seller to immediately repurchase such
Receivable, Seller shall repurchase such Receivable and the Related Security by
paying Buyer the Repurchase Price in good funds within two (2) Business Days
following Buyer’s notice hereunder.

(c) In the event Seller either elects to repurchase the Contract or is required
to repurchase the Contract under Section 5.3(b), Buyer shall deliver to Seller,
upon payment by the Seller of the Repurchase Price, the related Contract File
and shall assign to Seller all of Buyer’s right, title, and interest in and to
the related Conveyed Property, free and clear of any and all claims, liens, and
encumbrances, except for those which existed at the time of Buyer’s purchase
thereof from Seller.

(d) The “Repurchase Price” of a Contract shall be the percentage of par as
stated in the Receivables Schedule, multiplied by the Payoff as of the date the
Repurchase Price is paid to Buyer with respect to such Receivable.

ARTICLE VI

REPRESENTATIONS AND WARRANTIES OF BUYER

Section 6.1. Buyer Representations and Warranties. Buyer hereby represents and
warrants to Seller, as of the Closing Date, as follows:

(a) Organization and Good Standing. Buyer is a corporation duly organized,
validly existing and in good standing under the laws of the jurisdiction of its
organization and has the corporate power to own its assets and to transact the
business in which it is currently engaged. Buyer is duly qualified to do
business as a foreign corporation and is in good standing in each jurisdiction
in which the character of the business transacted by it or properties owned or
leased by it requires such qualification and in which the failure so to qualify
would have a material adverse effect on the Buyer’s ability to perform its
obligations hereunder.

(b) Authorization: Binding Obligations. Buyer has the power and authority to
make, execute, deliver, and perform this Agreement and all of its transactions
contemplated under this Agreement and has taken all necessary corporate action
to authorize the execution, delivery, and performance of this Agreement. When
executed and delivered, this Agreement will constitute the legal, valid and
binding obligation of Buyer enforceable in accordance with its terms, except as
enforcement of such terms may be limited by bankruptcy, insolvency, or similar
laws affecting the enforcement of creditors’ rights generally and by the
availability of equitable remedies.

 

10



--------------------------------------------------------------------------------

(c) No Consent Required. Buyer is not required to obtain the consent of any
other party or any consent, license, approval or authorization from, or
registration or declaration with, any governmental authority, bureau, or agency
in connection with the execution, delivery, performance, validity or
enforceability of this Agreement.

(d) No Violations. The execution, delivery, and performance of this Agreement by
Buyer will not violate any provision of any existing law or regulation or any
order or decree of any court or the Certificate of Incorporation or Bylaws of
Buyer, or constitute a material breach of any mortgage, indenture, contract, or
other agreement to which Buyer is a party or by which Buyer may be bound.

(e) Litigation. No litigation or administrative proceeding of or before any
court, tribunal, or governmental body is currently pending, or to the knowledge
of Buyer threatened, against Buyer or any of its properties or with respect to
this Agreement which, if adversely determined, would in the opinion of Buyer
have a material adverse effect on the transactions contemplated by this
Agreement.

(f) Approvals, Licensing, Etc. All actions, approvals, consents, waivers,
exemptions, variances, franchises, orders, permits, authorizations, rights, and
licenses required to be taken, given or obtained, as the case may be, by or from
any federal, state or other governmental authority or agency, that are necessary
or advisable in connection with the execution and delivery by Buyer of this
Agreement and other documents have been duly taken, given, or obtained, as the
case may be, are in full force and effect to be entered into in connection
herewith, are not subject to any pending proceedings or appeals (administrative,
judicial, or otherwise) and either the time within which any appeal therefrom
may be taken or review thereof may be obtained has expired or no review thereof
may be obtained or appeal therefrom taken, and are adequate to authorize the
consummation of the transactions contemplated by this Agreement and other
documents to be entered into in connection herewith on the part of Buyer and the
performance by Buyer of its obligations hereunder and thereunder.

ARTICLE VII

SERVICING

Section 7.1. Transfer and Assignment. Effective as of the Servicing Transfer
Date, (a) Seller shall transfer, delegate, and assign all of its rights, duties
and obligations regarding the servicing of the Conveyed Property, including all
rights to receive payment, to Buyer and (b) Buyer shall assume all of the
Seller’s such duties and obligations and accept all of Seller’s such rights.
After the execution of this Agreement and prior to the Servicing Transfer Date,
Seller or the Current Servicer shall service the Contracts that will be, after
the Closing, Conveyed Property in accordance with its current customary
practices. Seller shall forward all payments received with respect to Conveyed
Property after the Cutoff Date to the Buyer, within one business day after
Buyer’s receipt of such payment, via overnight delivery or wire with faxed
listing of account(s) for credit.

ARTICLE VIII

FURTHER ASSURANCES

Section 8.1. Further Assurances.

(a) In order to protect and secure Buyer’s rights hereunder, Seller, upon the
request of and at the expense of the Buyer or its assigns, shall perform or
cause to be done and performed, every reasonable act necessary or advisable to
put Buyer in position to enforce the payment of the Contracts and to carry out
the intent of this Agreement, including the execution of documents such as
applications for certificates of title and Uniform Commercial Code financing
statements assigning Seller’s security interests in the motor vehicles securing
the Contracts, and the execution of, and if necessary, the recordation of,
additional documents, including separate endorsements and assignments, upon
request of Buyer.

 

11



--------------------------------------------------------------------------------

(b) In order to protect and secure Buyer’s rights hereunder, Seller, within one
(1) business day of its receipt of any correspondence, notification, notice, or
similar document related to or concerning any Contract purchased by the Buyer
hereunder, shall forward same to Buyer.

Section 8.2. Returned Payments.

(a) Buyer agrees to pay to Seller, within two (2) business days after notice
from Seller, amounts equal to any Obligor checks or other payments originally
tendered to Seller by Obligor(s) and returned unpaid for insufficient funds or
other reasons after the Cut-Off Date, and Seller shall provide to Buyer copies
of documents evidencing the returned checks or payments.

(b) In the event Seller repurchases a contract pursuant to Section 3.2 or 5.3,
Seller agrees to pay to Buyer, within two (2) business days after notice from
Buyer, amounts equal to any Obligor checks or other payments tendered to Buyer
with respect to such contract prior to such repurchase and returned unpaid for
insufficient funds or other reasons, and Buyer shall provide to Seller copies of
documents evidencing the returned checks or payments.

ARTICLE IX

BROKERAGE AND OTHER THIRD-PARTY FEES

Section 9.1. Brokers. Buyer and Seller each represent and warrant to the other
that it has not dealt with any Person entitled to a brokerage fee or commission
in connection with this Agreement, except for such Person(s) listed below, which
shall be paid a Fee not to exceed the percentage of the Purchase Price set forth
next to the name of such Person below. In the event that Buyer is to pay any Fee
due and owing to a Person engaged by Seller in connection herewith, Seller shall
indemnify and hold Buyer, its agents and assigns harmless from and against any
claim or liability related to such engagement, payment, and Fee.

 

   Broker    Fee (percentage of Purchase Price)

(a)

           N/A                                N/A                             

(b)

           N/A                                N/A                             

ARTICLE X

DELIVERABLES; CLOSING

 

Section 10.1. Closing Location. The Closing hereunder will take place by fax
with originals forwarded by overnight courier for next business day delivery.

 

Section 10.2. Seller Deliverables.

(a) Receivables Schedule. Seller shall deliver to Purchaser the Receivables
Schedule setting forth the Receivables to be sold to Purchaser by 12:00 noon
(Central time) two (2) Business Days prior to the Closing Date (unless otherwise
agreed to by the parties). The Receivables Schedule shall be substantially in
the form attached hereto as Exhibit B and shall contain such information as set
forth therein and below. SELLER, BY ACCEPTING THE PURCHASE PRICE PAID WITH
RESPECT TO THE CONVEYED PROPERTY, SHALL BE DEEMED TO HAVE CERTIFIED, REPRESENTED

 

12



--------------------------------------------------------------------------------

AND WARRANTED TO BUYER, WITH RESPECT TO THE RECEIVABLES AND RELATED SECURITY TO
BE SOLD BY IT ON SUCH PURCHASE DATE, THAT ALL INFORMATION AND DATA CONTAINED IN
THE RECEIVABLES SCHEDULE IS CURRENT, TRUE AND CORRECT IN ALL MATERIAL RESPECTS
ON AND AS OF THE CUT-OFF DATE, WITH THE SAME EFFECT AS THOUGH MADE ON AND AS OF
SUCH DAY.

(i) account number for each Contract;

(ii) name of each Obligor party to a Contract;

(iii) year, make, model, and vehicle identification number of each motor vehicle
which is security for a Contract;

(iv) Unpaid Principal Balance on each Contract as of the Cut-Off Date;

(v) Purchase Price on each Contract calculated as of the Cut-Off Date;

(vi) notation of whether the Contracts are Current Performing Contracts,
Delinquent Performing Contracts, or Non-Performing Contracts;

(vii) to the extent any Contract is identified as a Delinquent Performing
Contract, information as to whether such Contract is 30 to 59 days delinquent,
60 to 89 days delinquent, 90 to 119 days delinquent, or 120 and greater days
delinquent; and,

(viii) to the extent any Contract is identified as a Non-Performing Contract,
information as to the nature of the non-performance.

(b) Contents of Electronic Data File. Seller shall deliver to Purchaser the
Electronic Data File, or information and data sufficient for the creation of
same, including all information and data set forth in Exhibit C, with respect to
the Receivables sold to Buyer by 12:00 noon (Central time) two (2) Business Days
prior to the Closing Date (unless otherwise agreed to by the parties). Seller
understands and agrees that Buyer intends to and shall rely upon Seller’s
provision of such information and data, whether created by Seller or not, in
loading or boarding the Conveyed Property onto Buyer’s account servicing
system(s). SELLER, BY ACCEPTING THE PURCHASE PRICE PAID WITH RESPECT TO THE
CONVEYED PROPERTY, SHALL BE DEEMED TO HAVE CERTIFIED, REPRESENTED AND WARRANTED
TO BUYER, WITH RESPECT TO THE RECEIVABLES AND RELATED SECURITY TO BE SOLD BY IT
ON SUCH PURCHASE DATE, THAT ALL INFORMATION AND DATA CONTAINED IN THE ELECTRONIC
DATA FILE IS CURRENT, TRUE AND CORRECT IN ALL MATERIAL RESPECTS ON AND AS OF THE
CUT-OFF DATE, WITH THE SAME EFFECT AS THOUGH MADE ON AND AS OF SUCH DAY.

(c) Bill of Sale. Seller, in conjunction with the payment of the Purchase Price,
shall execute and deliver to Purchaser a Bill of Sale with respect to the
related Purchased Assets substantially in the form attached hereto as Exhibit A.

(d) Receivables File. Seller, in conjunction with the payment of the Purchase
Price, shall forward, by overnight courier for next business-day delivery, to
Buyer the following with respect to each Receivable:

(i) The original Contract.

 

13



--------------------------------------------------------------------------------

(ii) Obligor credit files including the original application, credit
investigation and such other credit information contained therein, or copies of
same if the original of such document is not available.

(iii) The title file, which shall include the Certificate of Title (to the
extent the state of origin has such Certificate of Title or notice of recorded
lien on Seller’s name) except with respect to the Contracts listed on Exhibit H,
for the Financed Vehicle.

(iv) The Servicing File, including Obligor payment and collection records.

(v) Obligor insurance files, including without limitation property insurance
insuring the Financed Vehicle, gap insurance, warranties, and such other
insurance information contained therein, or copies of same if the original of
such document is not available.

(vi) The Bill of Sale with respect to the Financed Vehicle.

(vii) Any other documents related to the Financed Vehicle or the Obligor that
Buyer may reasonably require.

(viii) REMEDY FOR FAILURE TO DELIVER RECEIVABLES FILE. In the event Seller fails
to deliver, with respect to any particular Receivable, the Receivables File to
the reasonable satisfaction of Buyer and in accordance with Section 10.2(d),
Seller may at its sole option require Seller to immediately repurchase such
Receivable. If Buyer requires Seller to immediately repurchase such Receivable,
Seller shall repurchase such Receivable and the Related Security by paying to
Buyer the Repurchase Price in good funds within two (2) Business Days following
Buyer’s notice hereunder. In the event Seller is required to repurchase the
Contract hereunder, Buyer shall deliver to Seller, upon payment by the Seller of
the Repurchase Price, the related Contract File and shall assign to Seller all
of Buyer’s right, title, and interest in and to the related Conveyed Property,
free and clear of any and all claims, liens, and encumbrances, except for those
which existed at the time of Buyer’s purchase thereof from Seller.

(e) Other Documents. Seller, in conjunction with the payment of the Purchase
Price, shall forward, by overnight courier for next business-day delivery, to
Buyer the following original documents:

(i) Original Limited Powers of Attorney and a Special Limited Power of Attorney
in the forms of Exhibits E, F, and G attached hereto.

(ii) A certificate in the form of the attached Exhibit I signed by an Authorized
Officer of Seller.

Section 10.3. Payment of Purchase Price. Subject to Seller’s complying on the
Closing Date in all material respects with the terms and conditions of this
Agreement, Buyer shall pay the Purchase Price to Seller on the Closing Date, by
wire transfer, in immediately available funds, to:

 

Bank:   XXXXXXXXXX ABA #:   XXXXXXXXXX Account #:   XXXXXXXXXX Account Name:  
XXXXXXXXXX Ref:   XXXXXXXXXX

 

14



--------------------------------------------------------------------------------

ARTICLE XI

NOTICES

Section 11.1. Notices. Any notice, demand or communication which either party
desires or is required to give to the other party in connection with the
Agreement must be in writing and must be either served personally or sent by fax
and overnight mail, addressed to the other party, as follows, or to such other
fax number and/or address as either party hereafter specifies in accordance with
this Article XI:

IF TO BUYER:

Innovate Loan Servicing Corporation

2201 Dottie Lynn Parkway, Suite 115

Fort Worth, TX 76120

Fax (817) 471-1199

Attn: Eric Nordlund

Title: Chief Operating Officer

IF TO SELLER:

Best Buy Autos of Bainbridge, Inc.

114 South Broad Street

Bainbridge, GA 39817

Attn. Brad Bellville

Its: President

ARTICLE XII

MISCELLANEOUS

Section 12.1. Termination. Either party may terminate this Agreement prior to
the delivery by Seller to Buyer of the Receivables Schedule.

Section 12.2. Mandatory Delivery. The sale and delivery of each Contract on the
Closing Date is mandatory from and after the date of the delivery of the
Receivables Schedule, it being specifically understood and agreed that each
Contract is unique and identifiable on the date thereof and that an award of
money damages would be insufficient to compensate Buyer for the losses and
damages incurred by Buyer (including damages to prospective purchasers of the
Contracts) in the event of Seller’s failure to deliver each of the related
Contracts on the Closing Date. Seller hereby agrees that it holds such Contracts
in custody for Buyer subject to Buyer’s (a) right to reject any Contract under
the terms of this Agreement, and (b) obligation to pay the related Purchase
Price. All rights and remedies of Buyer under this Agreement are distinct from,
and cumulative with, any other rights or remedies under this Agreement or
afforded by law or equity and all such rights and remedies may be exercised
concurrently, independently or successively.

Section 12.3. Entire Agreement. This Agreement together with all exhibits and
schedules hereto constitutes the entire agreement between the parties hereto and
supersedes any and all representations, promises and statements, oral and
written, made in connection with the subject matter of this Agreement and the
negotiation hereof, and no such representation, promise or statement not written
herein will be binding on the parties. This Agreement may not be varied or
altered or its provisions waived except by an agreement in writing executed by
duly authorized agents of both parties hereto. This Agreement will be binding
upon and inure to the benefit of the parties hereto and each of their respective
successors and assigns.

 

15



--------------------------------------------------------------------------------

Section 12.4. Governing Law; Jurisdiction and Venue.

(a) This Agreement will be interpreted, construed, and enforced in accordance
with the laws of the State of Texas without reference to that state’s laws or
rules pertaining to conflict of laws.

(b) EACH OF THE PARTIES TO THIS AGREEMENT HEREBY IRREVOCABLY AND
UNCONDITIONALLY: (i) SUBMITS FOR ITSELF AND ITS PROPERTY IN ANY LEGAL ACTION OR
PROCEEDING RELATING TO THIS AGREEMENT, OR FOR RECOGNITION AND ENFORCEMENT OF ANY
JUDGMENT IN RESPECT THEREOF, TO THE NON-EXCLUSIVE GENERAL JURISDICTION OF THE
FEDERAL COURTS OF THE UNITED STATES OF AMERICA FOR THE NORTHERN DISTRICT OF
TEXAS, AND APPELLATE COURTS FROM ANY THEREOF, OR THE COURTS OF THE STATE OF
TEXAS, WITHIN THE COUNTY OF TARRANT, IN THE EVENT THE FEDERAL COURT LACKS OR
DECLINES JURISDICTION; (ii) CONSENTS THAT ANY SUCH ACTION OR PROCEEDING MAY BE
BROUGHT IN SUCH COURTS AND, TO THE EXTENT PERMITTED BY LAW, WAIVES ANY OBJECTION
THAT IT MAY NOW OR HEREAFTER HAVE TO THE VENUE OF ANY SUCH ACTION OR PROCEEDING
IN ANY SUCH COURT OR THAT SUCH ACTION OR PROCEEDING WAS BROUGHT IN AN
INCONVENIENT COURT AND AGREES NOT TO PLEAD OR CLAIM THE SAME; (iii) AGREES THAT
SERVICE OF PROCESS IN ANY SUCH ACTION OR PROCEEDING MAY BE EFFECTED BY MAILING A
COPY THEREOF BY REGISTERED OR CERTIFIED MAIL (OR ANY SUBSTANTIALLY SIMILAR FORM
OF MAIL), POSTAGE PREPAID, TO ITS ADDRESS SET FORTH IN ARTICLE XI OR AT SUCH
OTHER ADDRESS OF WHICH THE OTHER PARTY SHALL HAVE BEEN NOTIFIED; AND (iv) AGREES
THAT NOTHING HEREIN SHALL AFFECT THE RIGHT TO EFFECT SERVICE OF PROCESS IN ANY
OTHER MANNER PERMITTED BY LAW OR SHALL LIMIT THE RIGHT TO SUE IN ANY OTHER
JURISDICTION.

Section 12.5. Severability. Any provision of this Agreement, which is prohibited
or unenforceable in any jurisdiction, will, as to such jurisdiction, be
ineffective to the extent of each prohibition or unenforceability without
invalidating the remaining provision hereof, and any such prohibition or
unenforceability in any jurisdiction will not invalidate or render unenforceable
such provisions in any other jurisdiction.

Section 12.6. Captions. Captions are for convenience of reference only and are
not to be considered as defining or limiting in any way the scope of intent of
the provision hereof.

Section 12.7. Waivers; Cumulative Remedies. The waiver of any breach, term,
provision or condition of this Agreement may not be construed to be a subsequent
waiver of any other breach, term, provisions or condition. All remedies afforded
by this Agreement for a breach hereof will be cumulative, that are, in addition
to all other remedies provided for herein or at law or in equity.

Section 12.8. Construction. Unless otherwise specifically provided, references
in this Agreement to Sections and Exhibits are to Sections and Exhibits of or to
this Agreement. All Exhibits hereto are incorporated herein by the references
thereto in this Agreement. The designations of the parties to this Agreement and
any pronouns referring to any party, wherever used, must be so construed as to
include the plural as well as the singular number, and whenever the context
permits, any gender includes all other genders and the singular number includes
the plural. As used in this Agreement, the words “includes” and “including” are
not limiting, and the words “hereof” and “hereunder” and words of similar import
when used in this Agreement refer to this Agreement as a whole and not to any
particular provision of this Agreement.

 

16



--------------------------------------------------------------------------------

Section 12.9. Counterparts. This Agreement may be executed in two or more
counterparts and by different parties on separate counterparts of duplicate
originals, each of which must be deemed an original, but all of which together
will constitute but one and the same instrument.

Section 12.10. Assignment. Seller may not assign any of its rights or
obligations hereunder without the prior written consent of Buyer. Buyer may
freely assign any of its rights or obligations hereunder with or without the
consent of Seller.

Section 12.11. Dispute Resolution.

(a) In the event of any claim, suit, or controversy (collectively, a “claim”)
involving any matter governed by or related to this Agreement, the parties shall
first use their diligent and good faith efforts to resolve the dispute by
exchanging relevant information and negotiating in good faith, including not
less than one conference call.

(b) Mediation. If the dispute resolution efforts described in the preceding
section are unsuccessful, either party may, by written notice to the other
party, require that the parties participate in nonbinding mediation to attempt
to resolve such dispute. Such mediation shall be conducted in at a mutually
agreed upon location in the event Seller or Buyer has a claim and administered
by a mediator mutually acceptable to Buyer and Seller, but absent their mutual
agreement, by a mediator selected by the applicable office of the American
Arbitration Association under its commercial Mediation Rules. Each party shall
bear its own costs of mediation. Unless the parties have attempted to resolve a
dispute through the mediation procedures described above, neither party may file
a lawsuit in connection with such dispute until such time as such party shall
give written notice to the other party indicating the intent to file the
lawsuit. Upon receipt of such notice of intent to file litigation, the other
party shall have ten (10) business days in which to require that the mediation
efforts specified above be undertaken as a mutually acceptable mediation situs
prior to the commencement of litigation in connection with such dispute.

Section 12.12. Confidentiality. Each of Buyer and Seller will keep confidential
and will not divulge to any party, without the other party’s prior written
consent, the terms of this Agreement; provided, that any party may make such
disclosure to its affiliates, attorneys, agents and accountants, the rating
agencies, investors and potential investors and in any report or as otherwise
required by law or by its regulators.

Section 12.13. No Partnership or Joint Venture; No Origination. Nothing
contained in this Agreement shall be deemed or construed by the parties hereto
or by any third party to create the relationship of principal and agent,
partnership, or joint venture. Notwithstanding anything herein to the contrary,
in no event shall the parties hereto, or any third party deem or construe Buyer
as the originator of the Conveyed Property.

[SIGNATURES FOLLOW]

 

17



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.

 

INNOVATE LOAN SERVICING CORPORATION,

as Buyer

By:  

/s/ Eric Nordlund

Name:   Eric Nordlund Title:   Chief Operating Officer

BEST BUY AUTOS OF BAINBRIDGE INC.,

as Seller

By:  

/s/ Bradley D. Bellville

Name:   Bradley D. Bellville Title:   President

RECEIVABLES PURCHASE AND SALE AGREEMENT

SIGNATURE PAGE



--------------------------------------------------------------------------------

EXHIBIT A

FORM OF

BILL OF SALE

Best Buy Autos of Bainbridge Inc. (“Seller”), pursuant to the Receivables
Purchase and Sale Agreement dated as of even date hereof (the “Agreement”), by
and between Seller and Innovate Loan Servicing Corporation, a Texas corporation
(“Buyer”), for good and valuable consideration paid by Buyer, the receipt and
sufficiency of which are hereby acknowledged, does hereby sell, assign,
transfer, set over and convey, subject to the terms of the Agreement, the
Conveyed Property, unto Buyer, its successors and assigns, for its and their own
use forever.

Capitalized terms used and not defined herein shall have the meanings ascribed
to such terms in the Agreement.

This Bill of Sale and the covenants and agreements contained herein shall be
binding upon Seller, its successors and assigns, and shall inure to the benefit
of Buyer, its successors and assigns.

THIS BILL OF SALE IS MADE WITHOUT ANY WARRANTY OF ANY KIND, EXPRESS OR IMPLIED,
EXCEPT AS EXPRESSLY SET FORTH IN THE AGREEMENT.

IN WITNESS WHEREOF, Seller has caused this Bill of Sale to be executed in its
name by a duly authorized representative this 14th day of December, 2011.

 

BEST BUY AUTOS OF BAINBRIDGE INC.,

as Seller

By:  

/s/ Bradley D. Bellville

Name:   Bradley D. Bellville Title:   President



--------------------------------------------------------------------------------

EXHIBIT B

RECEIVABLES SCHEDULE

Schedule 1: Ten (10) Pages Attached Hereto With List of Contracts

 

Cut-Off Date:   December 13, 2011   Date Prepared:   December 14, 2011   Buyer:
  Innovate Loan Servicing Corporation   Seller:   Best Buy Autos of Bainbridge
Inc.   Closing Date:   December 14, 2011   Purchase Price Percentage of
Par:        85%   Recourse Period:  

For Contracts with monthly Scheduled Payments:

For Contracts with bi-weekly Scheduled Payments:

 

Three (3) payments

Six (6) payments

TOTAL PURCHASE PRICE FOR ALL CONTRACTS ON THIS SCHEDULE:

$4,428,788.98

THIS SCHEDULE OF CONTRACTS IS ISSUED PURSUANT TO AND IS SUBJECT TO ALL THE TERMS
AND CONDITIONS OF THE RECEIVABLES PURCHASE AND SALE AGREEMENT DATED DECEMBER 14,
2011, BETWEEN BUYER AND SELLER.

SELLER HEREBY CERTIFIES, REPRESENTS AND WARRANTS TO BUYER THAT THE INFORMATION
ATTACHED HERETO AS SCHEDULE 1 IS CURRENT, TRUE AND CORRECT IN ALL MATERIAL
RESPECTS ON AND AS OF THE CUT-OFF DATE.

 

BEST BUY AUTOS OF BAINBRIDGE INC.,

as Seller

By:  

/s/ Bradley D. Bellville

  Certified and Signed by: Bradley D. Bellville Title:   President Date:  
December 14, 2011